Case 0:20-cv-62415-RAR Document 87 Entered on FLSD Docket 08/17/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-62415-RAR

  VITAL PHARMACEUTICALS,
  d/b/a VPX Sports,

         Plaintiff,

  v.

  PEPSICO, INC.,

        Defendant.
  _______________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 79] (“Report”), entered on May 3, 2021.          The

  Report recommends that Defendant PepsiCo, Inc.’s Motion for Attorneys’ Fees [ECF No. 66]

  (“Motion”) be granted in part and denied in part, with Pepsi being awarded $111,684.81 in

  attorneys’ fees.    Plaintiff filed objections to the Report on May 17, 2021 [ECF No. 80]

  (“Objections”).

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3).      Because Plaintiff timely filed

  objections to the Report, the Court has conducted a de novo review of Magistrate Judge Strauss’s

  findings.   Having carefully reviewed the Report and the parties’ written submissions and

  supporting materials, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

              1. The Report [ECF No. 79] is AFFIRMED AND ADOPTED.

              2. Defendant’s Motion for Attorneys’ Fees [ECF No. 66] is GRANTED IN PART

                 AND DENIED IN PART.
Case 0:20-cv-62415-RAR Document 87 Entered on FLSD Docket 08/17/2021 Page 2 of 2



           3. Defendant PepsiCo, Inc. is awarded $111,684.81 in attorneys’ fees.



        DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of August, 2021.



                                                     _________________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE




                                        Page 2 of 2
